DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the last Office Action mailed on 10/20/2020, Applicant has canceled claim 2, amended claims 1 and 7-10, 12-24. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) and  35 USC § 112(a) rejections are withdrawn. Thus, claims 1 and 7-24 are currently pending in the subject application.
In the last Office Action mailed on 10/20/2020, Claims 15- 24 were indicated as it would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in that Office action. Furthermore, Claim 15 was not included in the rejection statement of 35 USC § 103. The rejection of claim 1 was duplicated in the text followed rejection statement of 35 USC § 103, and was erroneously labeled as claim 15. Accordingly, Claim 15 was only rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the last Office Action indicated above.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/22/2021, with respect to claims 1 and  7-14 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 



Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 7-24 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 7-24 filed on 05/21/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a gear motor for a wiper system, comprising a processing unit connected to at least one Hall effect sensor, either a single one Hall effect sensor or two Hall effect sensors, for determining the angular position of the rotor and configured to determine the angular position of the output shaft on a basis of the angular position of the rotor determined by taking account of the predefined reduction ratio of the reduction gear mechanism; wherein the control magnet comprises a number of pairs of poles greater than the number of pairs of magnetic poles of the rotor of the brushless DC electric motor, and wherein the at least one Hall effect sensor associated with the control magnet comprising a number of pairs of poles equal to three times the number of pairs of magnetic poles of the rotor of the electric motor, the poles of the control magnet being configured to be in phase with the magnetic poles of the rotor of the electric motor so that changes of states of the single Hall effect sensor are 
The closet references to the present invention are believed to be as follows: Kimura et al. (US 20160241108 A1). Kimura discloses a brushless wiper motor for driving a wiper member that requires at least three Hall effect sensors; a first Hall sensor installed on a control board so as to face the first magnet, and adapted to generate an electric signal in response to the relative rotation of the first magnet; a second Hall sensor installed on the control board so as to face the second magnet, and adapted to generate an electric signal in response to the relative rotation of the second magnet; and a third Hall sensor installed on the control board so as to face the third magnet, and adapted to generate an electric signal in response to the relative rotation of the third magnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846